Exhibit 10.4

SECOND AMENDED AND RESTATED

EMPLOYMENT TERMINATION BENEFITS AGREEMENT

This Second Amended and Restated Employment Termination Benefits Agreement,
dated effective as of July 21, 2015, is entered into by and between Zix
Corporation, a Texas corporation (the “Company”), and the undersigned individual
(“Employee”). This agreement serves to amend and restate the existing Amended
and Restated Employment Termination Benefits Agreement between the Company and
Employee, which was entered into effective as of June 9, 2015.

Employee is an “at will” employee of an Affiliate of the Company and is based in
Dallas, Texas.

The Company wishes to specify terms under which Employee would leave employment
in the circumstances described in this agreement.

The parties agree as follows:

Capitalized terms not otherwise defined in this agreement have the meanings
ascribed to them in section 5.

1. Separation Payment. If the Company or its Affiliate terminates Employee’s
employment other than for Cause, then the Company shall pay to Employee the
Separation Payment pursuant to and in accordance with subsection 1.B. If
Employee resigns from employment (subject to the notice and cure provisions set
forth below) with the Company and its Affiliates within 24 months after a Change
in Control and the resignation was for a Change In Control Good Reason, then the
resignation will be deemed to be a termination of Employee’s employment other
than for Cause and the Company shall pay to Employee the Separation Payment
pursuant to and in accordance with subsection 1.B. Neither Employee’s death nor
Employee’s resignation (other than for a Change in Control Good Reason) or
termination for Cause or on account of disability will give rise to any
Separation Payment. The Company’s obligation to make the Separation Payment will
not be mitigated or offset by virtue of Employee obtaining new employment or
failing to seek new employment. The Separation Payment encompasses and includes
any applicable employment standards entitlements and payment in full for any
unused, accrued vacation time.

A. Notice Required for Change in Control Good Reason. Notwithstanding anything
to the contrary in the preceding paragraph, Employee will not be deemed to have
resigned employment for a Change In Control Good Reason unless and until:
(i) Employee provided to the Company notice of the existence of the Change In
Control Good Reason condition within 90 days of its initial existence; (ii) the
Company failed to remedy the Change In Control Good Reason condition within 30
days after the Company received the notice; and (iii) Employee resigned
employment within 180 days after the initial existence of the Change In Control
Good Reason condition.

 

1



--------------------------------------------------------------------------------

B. Time of Payment. The Company shall pay the Separation Payment to Employee in
equal monthly payments over the number of months of base salary used to
calculate the Separation Payment, beginning as soon as practicable after
termination of Employee’s employment but no later than 60 days after such
termination, subject to subsection 7.O(5).

C. Liability Release as Condition to Payment. Notwithstanding anything to the
contrary in this agreement, the Company’s obligation to pay the Separation
Payment is subject to and conditioned upon the Company’s receiving from
Employee, within 60 days after Employee’s termination other than for Cause or
resignation for a Change in Control Good Reason, a duly executed separation
agreement containing a release of claims in a form reasonably satisfactory to
the Company. If Employee fails to execute and deliver such a separation
agreement to the Company within that 60-day time period, or Employee revokes
such release pursuant to the terms of the separation agreement, then Employee is
deemed to forfeit any entitlement to receive the Separation Payment and shall
promptly return any portion of the Separation Payment which he or she received
before such failure to execute and deliver or revocation. The Company will
provide the separation agreement to Employee promptly after Employee’s
termination other than for Cause or resignation for a Change in Control Good
Reason.

D. Withholding. Employee is responsible for all withholdings for taxes and other
withholdings required by applicable law as to any amounts owed by Employee to
the Company, and Employee shall pay the same to the Company promptly upon demand
if not otherwise withheld.

2. Accelerated Vesting of Stock-Based Compensation. Notwithstanding anything to
the contrary in any award agreement between Employee and the Company:

A. Change in Control.

(1) Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence
of a Change in Control, and except with respect to any awards described in
subsection 2.A(2) below: (i) any outstanding stock options or stock appreciation
rights (“SARs”) held by Employee will immediately become fully exercisable;
(ii) any time-based restrictions on other outstanding stock awards (such as
restricted stock and restricted stock units) held by Employee will lapse and all
such awards will become fully vested, disregarding any performance-based vesting
criteria and any proration requirements otherwise applicable thereto; and
(iii) the payout level under any outstanding performance-based cash awards held
by Employee will be determined and deemed to have been earned as of the
effective date of the Change in Control based upon (A) an assumed achievement of
all relevant performance goals at the “target” level if the Change in Control
occurs during the first half of the applicable performance period, or (B) the
greater of (1) the assumed achievement of all relevant performance goals at the
“target” level and (2) the actual level of achievement of all relevant
performance goals against target (measured as of the date of the Change in
Control), if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, Employee will receive a
pro rata payout within sixty (60) days following the Change in Control (unless a
later date is required by subsection 7.O hereof), based upon the length of time
within the performance period that has elapsed prior to the Change in

 

2



--------------------------------------------------------------------------------

Control. Any options or SARs will thereafter continue or lapse in accordance
with the other provisions of the applicable plan and the applicable award
agreement. For the avoidance of doubt, any equity or stock awards that have any
performance-based vesting criteria, including any such awards with
performance-based vesting criteria applicable to any performance period that has
partially elapsed or has not yet begun as of the occurrence of a Change in
Control, are intended to and shall vest in full at the same time as equity or
stock awards that have solely time-based vesting criteria, and no proration
shall apply to such awards. To the extent that this provision causes incentive
stock options to exceed the dollar limitation set forth in section 422(d) of the
Code, the excess stock options will be deemed to be nonstatutory stock options.
In addition, the Company has the right to settle stock awards in accordance with
subsection 2.D below.

(2) Stock Awards Assumed or Substituted by Surviving Entity. With respect to
stock awards that are assumed by the Surviving Entity or are otherwise equitably
converted or substituted in connection with a Change in Control in a manner
approved by the Board, if, within two years after the effective date of the
Change in Control, either (a) the Company or its Affiliate or the Surviving
Entity terminates Employee’s employment other than for Cause or (b) Employee
resigns for a Change in Control Good Reason: then (i) any outstanding stock
options or SARs held by Employee will immediately become fully exercisable;
(ii) any time-based restrictions on other outstanding stock awards (such as
restricted stock and restricted stock units) held by Employee will lapse and all
such awards will become fully vested, disregarding any performance-based vesting
criteria and any proration requirements otherwise applicable thereto; and
(iii) the payout level under any performance-based cash awards held by Employee
that were outstanding immediately prior to effective time of the Change in
Control will be determined and deemed to have been earned as of the date of
termination based upon (A) an assumed achievement of all relevant performance
goals at the “target” level if the date of termination occurs during the first
half of the applicable performance period, or (B) the greater of (1) the assumed
achievement of all relevant performance goals at the “target” level, and (2) the
actual level of achievement of all relevant performance goals against “target”
(measured as of the end of the calendar quarter immediately preceding the date
of termination), if the date of termination occurs during the second half of the
applicable performance period, and, in either such case, Employee will receive a
prorata payout within sixty (60) days following the date of termination of
employment (unless a later date is required by subsection 7.O hereof), based
upon the length of time within the performance period that has elapsed prior to
the date of termination of employment. Any options or SARs will thereafter
continue or lapse in accordance with the other provisions of the applicable plan
and the applicable award agreement. For the avoidance of doubt, any equity or
stock awards that have any performance-based vesting criteria, including any
such awards with performance-based vesting criteria applicable to any
performance period that has partially elapsed or has not yet begun as of the
occurrence of a termination of employment or resignation for a Change in Control
Good Reason, are intended to and shall vest in full at the same time as equity
or stock awards that have solely time-based vesting criteria, and no proration
shall apply to such awards. To the extent that this provision causes incentive
stock options to exceed the dollar limitation set forth in section 422(d) of the
Code, the excess stock options will be deemed to be nonstatutory stock options.

 

3



--------------------------------------------------------------------------------

B. Termination Other Than for Cause. If the Company or its Affiliate terminates
Employee’s employment other than for Cause absent a Change in Control, then
(i) any outstanding stock options or SARs held by Employee will immediately
become fully exercisable; and (ii) any time-based restrictions on other
outstanding stock awards (such as restricted stock and restricted stock units)
held by Employee will lapse and such awards will become fully vested,
disregarding any performance-based vesting criteria and any proration
requirements otherwise applicable thereto. For the avoidance of doubt, any
equity or stock awards that have any performance-based vesting criteria,
including any such awards with performance-based vesting criteria applicable to
any performance period that has partially elapsed or has not yet begun as of the
applicable date of termination, are intended to and shall vest in full at the
same time as equity or stock awards that have solely time-based vesting
criteria, and no proration shall apply to such awards.

C. Phrases referring to Employee’s termination “not for Cause” or “other than
for Cause” in this agreement exclude any termination or resignation as a result
of Employee’s death or disability. Neither Employee’s death nor Employee’s
resignation (other than for a Change in Control Good Reason) or termination on
account of disability will give rise to any accelerated vesting or right to
settlement of any stock awards under this agreement.

D. Company’s Election. In the circumstances described in subsection 2.A, the
Company has the right to choose to settle in cash, as described in
subsection 2.E below, all or any portion of Employee’s stock awards. Employee
shall surrender and transfer to the Company all stock awards that the Company
elects to settle in cash. Any stock awards that are not settled in cash shall
thereafter continue or lapse in accordance with the other provisions of the plan
and the award agreement under which they were granted.

E. Settlement in Cash. If the Company chooses to settle some or all of the stock
awards in cash, pursuant to subsection 2.D above, it may do so

(1) in the case of stock options or SARs, by paying Employee either (i) the
difference (if any, including a deemed distribution of $0) between the price
being paid for the Company’s common stock in the Change in Control over the
exercise or base price, as applicable, of the award (that difference, the
“Spread Amount”), multiplied by the number of such stock options or SARs; or
(ii) the “fair value” of those stock options or SARs under Generally Accepted
Accounting Principles (as determined as of the settlement date through the
Black-Scholes, binomial, or any other option pricing model permissible under
FASB Accounting Standards Codification 718 or a successor standard), but only if
that fair value would yield a greater payment to Employee than the Spread
Amount. The Company shall pay the settlement amount, net of any required
withholding, to Employee within sixty (60) days after the Change in Control
(unless a later date is required by subsection 7.O hereof); or

(2) in the case of stock awards other than stock options or SARs (such as
restricted stock or restricted stock units), by paying Employee the price being
paid for the Company’s common stock in the Change in Control multiplied by the
number of such shares underlying the stock award. The Company shall pay the
settlement amount, net of any required withholding, to Employee within sixty
(60) days after the Change in Control (unless a later date is required by
subsection 7.O hereof).

 

4



--------------------------------------------------------------------------------

3. No Conflict of Interest. Without limiting Employee’s obligations to comply
with the Company’s Code of Conduct and Code of Ethics, Employee agrees that
during the term of Employee’s employment:

A. Employee shall not engage, either directly or indirectly, in any activity
that may involve a conflict of interest with the Company or its Affiliate,
including without limitation ownership in any supplier, contractor,
subcontractor, customer or other entity with which the Company or its Affiliate
does business (other than as a shareholder of less than one percent (1%) of a
publicly-traded or privately-held class of equity ownership) (“Conflict of
Interest”).

B. Employee shall promptly report to the Company’s Chief Compliance Officer any
information about which Employee becomes aware that might involve or give rise
to a Conflict of Interest or potential Conflict of Interest.

C. Employee shall not accept any material payment, service, loan, gift, trip,
entertainment or other favor from a supplier, contractor, subcontractor,
customer or other entity with which the Company or its Affiliate does business.

D. Employee shall promptly report to the Company’s Chief Compliance Officer each
offer by any entity with which the Company or its Affiliate does business for
any material payment, service, loan, gift, trip, entertainment or other favor.

4. Ongoing Covenants. Employee acknowledges that the Company has a legitimate
interest in (i) maintaining the confidentiality of the Company’s confidential
information and (ii) restraining Employee from competing against the Company and
its Affiliates during and for a reasonable time after Employee’s employment by
the Company or its Affiliate. Employee agrees to the restrictions in
subsection 4.A: (i) in consideration of the benefits described in this agreement
and the Company’s providing Employee with confidential information, and (ii) in
order to enforce Employee’s agreement to maintain the confidentiality of the
Company’s confidential information.

A. Restrictive Covenants. Throughout the term of Employee’s employment by the
Company or its Affiliate, and throughout the 24 month period beginning upon
Employee’s separation from employment with the Company for any reason, Employee
shall not do any of the following:

(1) Non-Competition. Directly or indirectly engage in, sell or otherwise provide
Competitive Services within the Restricted Territory while serving in a position
that is the same as or substantially similar to the Chief Executive Officer and
President position that Employee held with the Company, whether on his own
behalf or as a Principal or Representative of any Person other than the Company;
provided, however, that the provisions of this Agreement shall not be deemed to
prohibit the ownership by Employee of not more than 1% of any class of
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

(2) Non-Solicitation of Protected Customers. Directly or indirectly, on
Employee’s own behalf or on behalf of a competitor of the Company’s Business, or
as a Principal or Representative of any other Person, solicit, divert, take away
or attempt to solicit, divert, or take away a Protected Customer for purposes of
providing or selling services or products that are the same as or substantially
similar to the services and products that are provided or sold by the Company.

(3) Non-Solicitation of Protected Employees. Directly or indirectly, on
Employee’s own behalf or as Principal or Representative of any other Person,
solicit or induce or attempt to solicit or induce any Protected Employee to
terminate his or her employment with the Company or to enter into employment
with any other Person.

B. Restrictions Are Reasonable. The Company and Employee have, in good faith,
used their best efforts to make the restrictions in subsection 4.A reasonable in
all pertinent respects, and it is not anticipated, nor is it intended, by either
party that any arbitrator or court will find it necessary to reform any
restriction to make it reasonable. Employee has carefully read and considered
the restrictions in subsection 4.A and agrees that the restrictions, including,
but not limited to, the time period of restriction, the geographic areas of
restriction, and the scope of the restriction are fair and reasonable, are
supported by sufficient and valid consideration, and these restrictions do not
impose any greater restraint than is necessary to protect the goodwill and other
legitimate business interests of the Company. Employee acknowledges that these
restrictions will not prevent Employee from obtaining gainful employment in
Employee’s occupation or field of expertise or cause Employee undue hardship and
that there are numerous other employment and business opportunities available to
Employee that are not affected by these restrictions.

C. Modification of Covenants. It is the desire and intent of each of the parties
that the provisions of section 4.A be enforced to the fullest extent legally
permissible. If an arbitrator or court determines it is necessary to reform any
restriction to make it reasonable in all pertinent respects, then any damages
due to a breach of the restriction, as so reformed, will be deemed to accrue to
the Company as and from the date of such a breach only, and only so far as the
damages for such breach related to an action that accrued within the scope of
the restriction as so reformed. The covenants set forth in this Agreement shall
be construed as separate and independent covenants. Should any part or provision
of any covenant be held invalid, void or unenforceable, such invalidity,
voidness, or unenforceability shall not render invalid, void or unenforceable
any other part or provision of this Agreement. If any portion of subsection 4.A
is adjudicated to be invalid or unenforceable, this section 4 will be deemed
amended (i) to reform the particular portion to provide for such maximum
restrictions as will be valid and enforceable or, if that is not possible, then
(ii) to delete therefrom only the portion thus adjudicated to be invalid or
unenforceable

D. Successors. Subsection 4.A will inure to the benefit of and be enforceable by
any successor to the Company and/or any successor to any Affiliate of the
Company that is then conducting the Email Encryption business or any Other
Material Business.

 

6



--------------------------------------------------------------------------------

E. Notification of Future Employer. Employee shall, and the Company has the
right to, notify any person or entity employing Employee or evidencing an
intention to employ Employee about the existence and terms of subsection 4.A.

F. Remedies. If Employee violates any of the obligations set forth in
subsection 4.A, the period of restriction applicable to each obligation violated
shall cease to run during the pendency of any litigation over such violation,
provided that such litigation was initiated during the period of restriction.
Employee acknowledges that the violation of any of the covenants or agreements
contained in subsection 4.A would cause irreparable injury to the Company, that
the remedy at law for any such violation or threatened violation thereof would
be inadequate, and Employee agrees that the Company will be entitled, in
addition to any other remedy, to temporary and permanent injunctive or other
equitable relief from a court of competent jurisdiction without the necessity of
proving actual damages or posting a bond as well as to the recovery of its
reasonable attorneys’ fees.

5. Definitions.

A. “Acquiring Person” means any person (including any “person” as such term is
used in subsections 13(d)(3) or 14(d)(2) of the Exchange Act) that, together
with all Affiliates and Associates of such person, is the beneficial owner (as
the term “beneficial owner” is defined under rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act)) of 10% or more of the Company’s
outstanding common stock. The term “Acquiring Person” does not include the
Company, any majority-owned subsidiary of the Company, any employee benefit plan
of the Company or a majority-owned subsidiary of the Company, or any person to
the extent such person is holding the Company’s common stock for or pursuant to
the terms of any such plan. For the purposes of this agreement, a person who
becomes an Acquiring Person by acquiring beneficial ownership of 10% or more of
the Company’s common stock at any time after the date of this agreement will
continue to be an Acquiring Person whether or not such person continues to be
the beneficial owner of 10% or more of the Company’s outstanding common stock.

B. “Affiliate” and “Associate” have the respective meanings ascribed to such
terms in rule 12b-2 under the Exchange Act.

C. “Board” means the Company’s board of directors or the compensation committee
thereof.

D. “Cause” means any of the following shall have occurred: (1) the intentional
and continued failure by Employee to substantially perform Employee’s employment
duties, such intentional failure involving willful and deliberate malfeasance or
gross negligence in the performance of Employee’s duties (other than any such
failure resulting from Employee’s incapacity due to physical or mental illness),
after (i) written demand for substantial performance is delivered by or on
behalf of the Company, which demand reasonably identifies the manner in which
the Company believes Employee has not substantially performed Employee’s duties,
and (ii) Employee’s failure to cure such performance failure within five
business days after receipt of such written demand; (2) the intentional engaging
by Employee in misconduct that is materially injurious to the Company; (3) the
conviction of Employee or a plea of nolo contendere, or the

 

7



--------------------------------------------------------------------------------

substantial equivalent to either of the foregoing, of or with respect to, any
felony; (4) the commission by Employee of acts of moral turpitude that are
injurious to the Company; (5) a breach by Employee of the Confidentiality and
Invention Agreement between the Company (or its affiliate) and Employee; (6) a
breach by Employee of Employee’s obligations under this agreement or the
Arbitration Agreement (as hereinafter defined); or (7) a breach by Employee of
the Company’s Code of Ethics and Code of Conduct as then in effect. For purposes
of this definition, no act, or failure to act, on Employee’s part shall be
considered “intentional” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in, or not
opposed to, the best interest of the Company.

Notwithstanding the foregoing, Employee will not be deemed to have been
terminated for Cause without (1) reasonable written notice to Employee, setting
forth the reasons for the Company’s intention to terminate for Cause; (2) an
opportunity for Employee to be heard by the Board (or an authorized
representative thereof); and (3) delivery to Employee of a written notice of
termination from the Board (or its authorized representative) stating that, in
the good faith opinion of the Board (or its authorized representative), Employee
engaged in the conduct set forth above in clause (1), (2), (4), (5), (6) or
(7) of the preceding paragraph or an event specified in clause (3) of the
preceding paragraph has occurred.

E. “Change in Control” of the Company will be deemed to have occurred if any of
the following events occurs during Employee’s employment:

(1) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person, other than an Affiliate, and as a result of
such merger, consolidation or reorganization, the Company or its shareholders or
Affiliates immediately before such transaction beneficially own, immediately
after or as a result of such transaction, equity securities of the surviving or
acquiring person or such corporation’s parent entity (the “Surviving Entity”)
possessing less than 51% of the voting power of the Surviving Entity;

(2) The Company sells all or substantially all of its assets to any other
corporation or other legal person, other than an Affiliate, and as a result of
such sale, the Company or its shareholders or Affiliates immediately before such
transaction beneficially own, immediately after or as a result of such
transaction, equity securities of the Surviving Entity possessing less than 51%
of the voting power of the Surviving Entity (provided that this paragraph will
not apply to a registered public offering of securities of a subsidiary of the
Company, which offering is not part of a transaction otherwise a part of or
related to a Change in Control);

(3) Any Acquiring Person has become the beneficial owner (as the term
“beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities which, when added
to any securities already owned by such person, would represent in the aggregate
35% or more of the then outstanding securities of the Company which are entitled
to vote to elect any class of directors;

 

8



--------------------------------------------------------------------------------

(4) As measured over any 12 month period, Continuing Directors cease to
constitute at least a majority of the Board;

(5) The occurrence of an event required to be reported under Item 6(e) of
Schedule 14A of Regulation 14A or any successor rule or regulation promulgated
under the Exchange Act; or

(6) The Board in its sole discretion determines that any other event is deemed
to be a Change in Control.

F. “Change In Control Good Reason” means any of the following: (i) a material
diminution in Employee’s authority, duties or responsibilities, (ii) a material
diminution in Employee’s base salary, (iii) a material change in the geographic
location at which Employee must perform services, (iv) a material diminution in
the authority, duties, or responsibilities of the supervisor to whom Employee is
required to report, (v) a material diminution in the budget over which Employee
retains authority, or (vi) any material breach by the Company of this agreement
or any other agreement under which Employee provides services to the Company or
its Affiliates.

G. “Code” means the Internal Revenue Code of 1986, as amended, and applicable
Internal Revenue Service guidance and Treasury Regulations.

H. “Continuing Director” means a director of the Company who (1) is not an
Acquiring Person or an Affiliate or Associate thereof, or a representative of an
Acquiring Person or nominated for election by an Acquiring Person, and (2) was
either (a) a member of the Board on the date of this agreement or
(b) subsequently became a director of the Company and whose initial election or
initial nomination for election by the Company’s shareholders was approved by a
majority of the Continuing Directors then on the Board.

I. “Company” means Zix Corporation, a Texas corporation, or its successors in
interest, as the context requires.

J. “Competitive Services” means the Email Encryption business or any other
material line of business being conducted by the Company or any Affiliate.

K. “Exchange Act” means the Securities Exchange Act of 1934.

L. “Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

M. “Principal” or “Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

N. “Protected Customer” means any customer to whom the Company sold its products
or services at any time during Employee’s employment and with whom Employee had
business dealings on behalf of the Company.

 

9



--------------------------------------------------------------------------------

O. “Protected Employee” means any employee of the Company who was employed by
the Company at any time during Employee’s employment and (a) with whom Employee
had a supervisory relationship or (b) with whom Employee worked or communicated
on a regular basis regarding the Company’s business.

P. “Restricted Territory” means the United States and Canada.

Q. “Separation Payment” means the sum of:

(1) An amount equal to Employee’s base salary for a period of 24 months. For the
purpose of calculating the Separation Payment, Employee’s base salary will be
deemed to be Employee’s highest base salary in any month during the term of
Employee’s employment.

plus

(2) An amount equal to the product of two times the payout level for Employee’s
performance-based cash compensation that would apply hereunder as if there had
been a Change in Control immediately prior to the termination of Employee’s
employment (calculated without any proration otherwise required under this
Agreement) and the Company’s obligation to pay such performance-based cash
compensation was not assumed by the surviving entity. For the avoidance of doubt
and in order to avoid duplication of benefits, in the event Employee’s
performance-based cash compensation pays out or vests in connection with a
Change in Control, Employee shall not also receive payment for such
performance-based cash compensation as part of Employee’s Separation Payment.

plus

(3) If Employee resides in the United States, an amount equal to the excess of
(i) the cost for Employee to continue any group medical, dental, vision and/or
prescription drug plan benefits to which Employee and/or Employee’s eligible
dependents would be entitled under Section 4980B of the Code (COBRA) for the
number of months used to calculate the base salary Separation Payment pursuant
to clause (1) above, over (ii) the amount that Employee would have had to pay
for such coverage if Employee had remained employed during such period of time
and paid the active employee rate for such coverage. If Employee resides outside
of the United States, USD $1,500 per month for the number of months used to
calculate the base salary Separation Payment pursuant to clause (1) above,
payable in the currency of Employee’s place of residence.

R. “Surviving Entity” has the meaning set forth in subsection 5.E(1).

6. Mandatory Reduction of Payments in Certain Events.

A. Notwithstanding anything in this agreement to the contrary, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this agreement or

 

10



--------------------------------------------------------------------------------

otherwise) (such benefits, payments or distributions are hereinafter referred to
as “Payments”) would, if paid, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then, prior to the making of any
Payments to Employee, a calculation shall be made comparing (i) the net
after-tax benefit to Employee of the Payments after payment by Employee of the
Excise Tax, to (ii) the net after-tax benefit to Employee if the Payments had
been limited to the extent necessary to avoid being subject to the Excise Tax.
If the amount calculated under (i) above is less than the amount calculated
under (ii) above, then the Payments shall be limited to the extent necessary to
avoid being subject to the Excise Tax (the “Reduced Amount”). The reduction of
the Payments due hereunder, if applicable, shall be made by first reducing cash
Payments and then, to the extent necessary, reducing those Payments having the
next highest ratio of Parachute Value (as hereinafter defined) to actual present
value of such Payments as of the date of the Change in Control, as determined by
the Determination Firm (as defined in subsection 6.B. below). For purposes of
this section 6, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. For purposes of this section 6, the “Parachute
Value” of a Payment means the present value as of the date of the Change in
Control of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2) of the Code, as determined by the Determination Firm
for purposes of determining whether and to what extent the Excise Tax will apply
to such Payment.

B. All determinations required to be made under this section 6, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent accounting firm
or compensation consulting firm mutually acceptable to the Company and Employee
(the “Determination Firm”) which shall provide detailed supporting calculations
both to the Company and Employee within 15 business days after the receipt of
notice from the Company that a Payment is due to be made. All fees and expenses
of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which Employee was entitled to, but did
not receive pursuant to subsection 6(A), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.

C. In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this section 6 shall be of
no further force or effect.

7. Miscellaneous.

A. Litigation Assistance. During Employee’s employment and following Employee’s
separation from employment, Employee shall cooperate reasonably with the Company
and its Affiliates in the defense of litigation that pertains to (i) matters
reasonably within the purview of Employee’s job responsibilities while employed
with the Company or its Affiliate or (ii) matters

 

11



--------------------------------------------------------------------------------

for which Employee has particular knowledge, thereof, including signing
affidavits and making himself or herself available for interviews, deposition
preparation, deposition, and trial. Employee shall not, without the Company’s
prior consent, comment publicly on any such litigation or any of the issues in
the litigation. Employee shall not, without the Company’s prior consent, discuss
any such litigation, or cooperate, with the Company’s opponent(s) in such
litigation, their attorneys, or their representatives.

B. Reimbursement for Litigation Assistance. If Employee assists the Company or
its Affiliate with litigation activities following Employee’s separation from
employment other than those litigation activities in which Employee would be
required to participate as a named party, the Company shall pay all reasonable
documented out-of-pocket costs (subject to a maximum of $1,000 per day) that
Employee incurs in connection with such activities and will pay Employee for his
or her actual, demonstrated lost income (subject to a maximum of $10,000 in any
tax year) for the period in which Employee assists with such litigation
activities. The Company shall pay the out-of-pocket reimbursement as soon as
practicable after Employee provides documentation of such out-of-pocket costs
but no later than the end of the tax year following the tax year in which such
expenses were incurred. The amount of expenses reimbursed to Employee pursuant
to subsection 7.A during Employee’s tax year will not impact the amount of such
expenses eligible for reimbursement during any other tax year of Employee.
Employee’s right to reimbursement of expenses will not be subject to liquidation
or exchange for another benefit. Employee must provide documentation of the lost
income on or before January 15 of the year following the year in which the
income is lost. The lost income will be paid in a lump sum within 60 days after
Employee provides documentation of the same but in no event later than March 15
of the year following the year in which the income is lost.

C. Indemnification. Employee and the Company acknowledge the indemnification
provisions set forth in the Company’s bylaws and articles of incorporation.

D. No Deemed Waivers. The failure by a party to enforce any provision of this
agreement does not constitute a waiver of any subsequent breach of the same or
any other provision. No waiver is effective unless made in a writing signed by
the waiving party.

E. No Third Party Beneficiaries. Except as otherwise stated in this agreement,
nothing in this agreement, is intended to confer any rights or remedies on any
persons other than the parties to it and their respective permitted successors
and assigns and other legal representatives.

F. Remedies. Employee hereby agrees that a violation of subsection 4.A would
cause irreparable injury to the Company for which it would have no adequate
remedy at law. Accordingly, in the event of any such violation, the Company
shall be entitled to preliminary and other injunctive relief without the
necessity to post a bond or other security. Any such injunctive relief shall be
in addition to any other remedies to which the Company may be entitled at law or
in equity, or otherwise.

 

 

12



--------------------------------------------------------------------------------

G. Notice. Any consent, notice, demand, or other communication regarding any
payment required or permitted hereby must be in writing to be effective and
shall be deemed to have been received on the date delivered, if delivered in
person, or the date received, if delivered otherwise (including by U.S. mail,
overnight delivery or e-mail), addressed to the applicable party at the address
for such party set forth below or at such other address as such party may
designate by like notice:

The Company:

Zix Corporation

2711 North Haskell Avenue

Suite 2200, LB 36

Dallas, Texas 75204-2960

Attn: General Counsel

To Employee:

At the address on file in the Company’s records.

H. Entire Agreement. This agreement, together with the Mutual Alternative
Dispute Resolution Agreement and the Confidentiality and Invention Agreement
between the parties, and the Code of Ethics and Code of Conduct, as currently in
effect or hereafter amended from time-to-time, embodies the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings relating to the subject matter hereof.

I. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties to this agreement and any successors-in-interest to the
Company. Employee cannot assign or transfer this agreement or any rights under
this agreement, or delegate any obligations under this agreement, and any
attempted assignment, transfer or delegation is void ab initio.

J. Governing Law. This Agreement is governed by and will be construed,
interpreted and enforced in accordance with, the laws of the State of Texas
(excluding its conflict of laws rules) and applicable federal law.

K. Arbitration. All claims, demands, causes of action, disputes, controversies,
or other matters in question, whether sounding in contract, tort, or otherwise
and whether provided by statute or common law, arising under or related to this
agreement or Employee’s employment (or its termination) are subject to
resolution under the procedures descried in the parties’ Mutual Alternative
Dispute Resolution Agreement.

L. Cumulative Remedies. No remedy in this agreement conferred upon any party is
intended to be exclusive of any other benefit or remedy, and each and every such
remedy shall be cumulative and shall be in addition to every other benefit or
remedy given under this agreement or now or hereafter existing at law or in
equity or by statute or otherwise. No single or partial exercise by any party of
any right, power, or remedy under this agreement shall preclude any other or
further exercise thereof.

 

13



--------------------------------------------------------------------------------

M. Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which constitute collectively, one agreement;
but in making proof of this agreement, it is not necessary to produce or account
for more than one counterpart.

N. Descriptive Headings. The headings, captions, and arrangements used in this
agreement are for convenience only and do not limit, amplify, or modify the
terms of this agreement, nor affect the meaning hereof.

O. 409A Compliance.

(1) General. This Agreement will be interpreted and administered so that any
amount or benefit paid or provided is either exempt from or compliant with the
requirements of section 409A of the Code (and any applicable transition relief
under section 409A of the Code). Nevertheless, the tax treatment of the amounts
or benefits provided under the Agreement is not warranted or guaranteed. Neither
the Company nor its directors, officers, employees or advisers will be liable
for any taxes, interest, penalties or other monetary amounts owed by Employee as
a result of the application of section 409A of the Code.

(2) Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control or Employee’s
termination of employment, such Non-Exempt Deferred Compensation will not be
payable or distributable to Employee, and/or such different form of payment will
not be effected, by reason of such circumstance unless the circumstances giving
rise to such Change in Control or termination of employment, as the case may be,
meet any description or definition of “change in control event” or “separation
from service,” as the case may be, in section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). This provision does not prohibit the vesting
of any Non-Exempt Deferred Compensation upon a Change in Control or termination
of employment, however defined. If this provision prevents the payment or
distribution of any Non-Exempt Deferred Compensation, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a section 409A-compliant “change in control event” or “separation
from service,” as the case may be, or such later date as may be required by
subsection 7.O(3) below. If this provision prevents the application of a
different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.

(3) Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which he or she is a Specified Employee (as defined in
subsection 7.O(3)(iii)), then, subject to any permissible acceleration of
payment by the Company under Treasury Regulations section 1.409A-3(j)(4)(ii)
(domestic relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi)
(payment of employment taxes):

 

14



--------------------------------------------------------------------------------

  (i) The amount of such Non-Exempt Deferred Compensation that would otherwise
be payable during the six-month period immediately following Employee’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following Employee’s separation from service (or,
if Employee dies during such period, within 30 days after Employee’s death) (in
either case, the “Required Delay Period”).

 

  (ii) The normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

  (iii) For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in section 409A of the Code and the final regulations
thereunder; provided, however, that the Company’s Specified Employees and its
application of the six-month delay rule of subsection 409A(a)(2)(B)(i) of the
Code will be determined in accordance with rules adopted by the Board or a
committee thereof, which will be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Agreement.

(4) Treatment of Installment Payments. Each payment of termination benefits
under section 1.B, including, without limitation, each installment Separation
Payment, shall be considered a separate payment, as described in Treasury
Regulations section 1.409A-2(b)(2), for purposes of section 409A of the Code.

(5) Timing of Release of Claims. Whenever in this agreement a payment or benefit
is conditioned on Employee’s execution and non-revocation of a separation
agreement including a release of claims, such release must be executed and all
revocation periods must have expired within 60 days after the date of
termination of Employee’s employment; failing which such payment or benefit is
forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, subject to subsection 7.O(3), such payment or benefit
(including any installment payments) that would have otherwise been payable
during such 60-day period shall be accumulated and paid on the 60th day after
the date of termination provided such release shall have been executed and such
revocation periods shall have expired. If such payment or benefit is exempt from
section 409A of the Code, the Company may elect to make or commence payment at
any time during such 60-day period.

 

15



--------------------------------------------------------------------------------

Each party is signing this Second Amended and Restated Employment Termination
Benefits Agreement as of the date first set forth above.

 

Zix Corporation     Employee By:  

/s/ Robert C. Hausmann

      

/s/ Richard D. Spurr

Name:   Robert C. Hausmann     Name:    Richard D. Spurr Title:   Chairman,
Board of Directors       

[Signature Page to Second Amended and Restated Employment Termination Benefits
Agreement]